DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 8/11/2022.
Response to Arguments
Applicant's arguments filed 8/11/2022 have been fully considered but they are not persuasive.
With regard to the arguments on pages 7-8 directed towards the previous 112 rejections,
The previous 112 rejection against the arctan2 concept is withdrawn in view of applicant’s arguments.  
The previous 112 rejection against the circuitry feature is essentially repeated because, while applicant has removed the term circuitry, applicant is still claiming that the device implements the arctan2 feature.  Applicant does not claim any structural feature that is capable of implementing the arctan2 feature, and applicant does not disclose any device that is capable of performing this feature.  
With regard to the arguments on pages 8-11 directed towards the prior art rejections,
As to Page 9,
Applicant argues that Schmidt (US 2017/0016744) in view of Wang et al. (Wang) (US 2018/0166197) does not suggest a first spin Hall anomalous effect (SHAHE) Hall cross including at least a ferromagnetic (FM) / heavy metal (HM) bi-layer structure capable of generating SOT that induces anomalous Hall effect (AHE) voltage, and a second SHAHE Hall cross including at least a FM/HM bi-layer structure capable of generating SOT that induces AHE voltage.  The Examiner respectfully disagrees.
First, the Examiner is not relying upon Schmidt for such a feature, and it is Wang that teaches this type of sensor.
Second, Wang discloses a substantially similar Hall cross as applicant, including the claimed bi layer structure and that the AHE effect exists (Paragraph [0103]), (Figure 8).  It is reasonable to conclude that Wang therefore discloses a Hall cross that meets the claim requirements.  Voltage is defined as V=IR, and thus it is reasonable that if an anomalous Hall resistance is present, then when voltage is measured, this voltage is an anomalous Hall voltage.  This is further evidenced by the fact that Wang actually refers to the anomalous Hall resistance as AHE, which is the same terminology used by applicant.  That stated, MPEP 2112(IV) explains that the Examiner must provide a rationale to show why the feature must be present in the prior art. To this point, the Examiner notes that Wang discloses a substantially similar Hall cross as applicant, including the cross structure, the application of current and measurement of voltage in the same manner as applicant, an FM/HM layer, and that an anomalous Hall resistance/voltage AHE will be present. As such, Wang reasonably discloses a structure that, in light of applicant’s disclosure, would disclose the type of Hall cross device that produces the claimed AHE voltage as applicant.  MPEP 2112(V) then states “ONCE A REFERENCE TEACHING PRODUCT APPEARING TO BE SUBSTANTIALLY IDENTICAL IS MADE THE BASIS OF A REJECTION, AND THE EXAMINER PRESENTS EVIDENCE OR REASONING TO SHOW INHERENCY, THE BURDEN OF PRODUCTION SHIFTS TO THE APPLICANT 
"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.”  In light of the above, it is reasonable that the prior art combination discloses the claim feature.
Additionally, the Examiner respectfully notes that the claims recite that the bi-layer structure need only be “capable of generating SOT that induces anomalous Hall effect (AHE) and planar Hall effect (PHE) voltages.”  As such, applicant is only requiring a bi-layer that could reasonably generate the above effects.  The Hall cross devices of the combination of Schmidt in view of Wang are reasonably capable of generating these effects and voltages, especially in light of paragraph [0103] where Want expressly sates that the PHE and AHE effects are present.
Applicant then argues that Wang envisions only a single Hall cross bar, not a pair and therefore does not suggest a pair of SHAHE Hall crosses.  The Examiner respectfully notes that applicant is arguing the references individually but where it is the combination that is said to disclose the claim features.  Note that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Schmidt discloses the use of two Hall devices, and Wang is being relied upon for why a person of ordinary skill in the art would want to use a specific type of Hall device for the two Hall devices that already exist in Schmidt.  The combination therefore reasonably discloses the claim features.
As to Page 10,
Applicant argues that Schmidt makes no mention of SHAHE Hall crosses, but the Examiner respectfully notes that Schmidt is not being relied upon to teach this feature.
Applicant notes certain features from paragraph [0103] of Wang but argues that Wang does not discuss SOT induced AHE voltage.  The Examiner respectfully disagrees with applicant. 
First, Wang discloses a substantially similar structure for the Hall device as applicant, including the claimed bi-layer, cross configuration, and presence of AHE and PHE (paragraph [0103]).  In light of this and in light of applicant’s disclosure, it is reasonable that the device of Wang would be capable of SOT induced AHE voltage.  Note further that MPEP 2112(II) explains that “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).”  As such, Wang is not required to specifically mention SOT induced AHE voltage, and instead all that is required is that Wang disclose a structure that is reasonably capable of generating such a feature.  Applicant has not presented any evidence or explanation as to why Wang would not reasonably be capable of generating such a feature, especially given its similarities to applicant’s Hall configuration.  
Second, as explained above, applicant does not require an SOT induced AHE voltage, and instead requires a Hall configuration that is “capable of” generating an SOT induced AHE voltage.  Wang, and therefore Schmidt in view of Wang, discloses this feature for the reasons explained above.  
Applicant then argues that Wang does not utilize pairs of SHAHE Hall crosses, but as explained above, it is the combination of Schmidt in view of Wang that discloses this feature.  As such, the Examiner respectfully disagrees.   
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-5 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As explained in MPEP 2163.03(V), “While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).”
As to Claim 2,
The phrase “the first SHAHE Hall cross or first Wheatstone bridge is a first SHAHE Hall cross, and the second Hall cross or second Wheatstone bridge is a second SHAHE Hall cross” on lines 2-4 introduces new matter.  While the Wheatstone bridge feature was not elected, the above amendment contains what, as best understood, is a 112(a) issue.  This issue is being addressed for the purpose of compact prosecution, and no further consideration is being provided with regard to the non-elected embodiments.  That stated, applicant makes clear that there are three types of sensing configurations, namely SHAHE Hall crosses, Wheatstone bridges formed from SMR elements, or Wheatstone bridges formed from USMR elements (see lines 7-10 on page 15).  When applicant refers to Wheatstone bridges in the above Claim 2, applicant is referring to those bridges from Claim 1, and where those bridges are of the SMR or USMR type.  Applicant does not originally disclose that the SMR or USMR Wheatstone bridges can be formed from SHAHE Hall crosses, which is distinct from the SMR and USMR sensing types, and as such, this phrase introduces new matter.
As to Claims 4 and 17,
The phrase “wherein the SOT-based magnetic rotary position sensor is configured to produce waveforms from the AHE and PHE voltages induced by the SOT, apply an arctan2 function to the waveforms to determine an angle, and output the angle” on lines 2-7 lacks proper written description and introduces new matter.  In light of the above MPEP 2163.03 section, the Examiner respectfully notes that the above claim phrase lacks proper written description because applicant does not reasonably apprise a person of ordinary skill as to how applicant implements the above claim function in order to demonstrate possession of the claim feature.  
1) Applicant recites “the SOT-based magnetic rotary position sensor is configured to produce waveforms from the AHE and PHE voltages induced by the SOT,” but applicant does not provide any explanation or guidance as to how the sensor is configured to produce these two waveforms in order to establish possession.  While applicant may intend to rely upon that which is well known in the art, applicant has not provided a sufficiently reasonable explanation as to how applicant implements this feature.  While applicant no longer claims circuitry that is configured to produce the AHE and PHE signals, in light of the disclosure, it is this circuitry that is necessary to produce the above claimed waveforms. However, applicant does not reasonably disclose what applicant means by circuitry or disclose any other component capable of obtaining and generating the claimed waveforms.  For example, applicant does not state that the circuitry is a well known device such as a microprocessor.  Instead, applicant only states that there is circuitry but that it is “not shown” (see paragraph [0041] of the published application). As such, it cannot be reasonably ascertained as to what circuitry applicant is utilizing, or how applicant implements the above claim feature, and as such, this feature lacks proper written description. 
2) Applicant is claiming that the SOT-based magnetic rotary position sensor is configured to apply an arctan2 function to the waveforms to determine an angle, and output the angle.  However, applicant does not recite any structure in the claims that is reasonably capable of performing this function. The only structure recited in the claim combination is a first and second Hall cross, but these elements are not reasonably capable of performing the above claim function.  Applicant does not reasonably disclose Hall crosses that are capable of performing the above claimed application of an arctan2 function to the claimed waveforms, along with a determination and outputting of the angle.  To the extend that applicant is now asserting that these crosses have this capability, this assertion, respectfully, introduces new matter.  Nothing in the claim is reasonably capable of performing the claim function, and as such, this claim feature introduces new matter and lacks proper written description.  
3) Applicant is now reciting that the arctan2 function is applied to waveforms produced from the AHE and PHE voltages.  This introduces new matter because the original disclosure expressly requires that the contribution from the PHE voltage be subtracted out.  This is explained in original Claim 4 and on lines 20-22 of page 10.  Applicant does not use the waveform from the PHE and instead removes it to obtain a pure AHE waveform, which is then used in the arctan2 function.  As such, this phrase introduces new matter.
Furthermore, While applicant has removed the isolation and of the AHE from the PHE and the produced pure AHE and signal, in light of applicant’s disclosure, how applicant obtains the waveforms from the AHE and PHE voltages is to produce AHE and PHE signals for each Hall cross and isolate the AHE voltage from the PHE voltage.  This is explained in original Claim 4 and on lines 20-22 of page 10.  As such, whether applicant does or does not claim the isolation feature, the sine and cosine waveforms that are ultimately used in the arctan2 feature require that the contribution from the PHE voltage be subtracted out, along with how applicant implements this feature.  Lines 12-17 on page 9 explains that the PHE signal can be subtracted out when it is small.  However, applicant does not reasonably explain how the PHE is identified or any mechanism to subtract it out. Applicant discloses a voltage equation on lines 27 to the end of page 8, which discloses the PHE portion of the overall voltage, but applicant does not explain how applicant identifies the PHE portion of the voltage nor how applicant then removes this portion.  Meaning, while the formula shows mathematically what the PHE portion may look like, applicant does not reasonably explain how applicant determines the various values, such as VPHE0 in order to be able to remove it. Applicant furthermore does not explain how applicant subtracts this PHE portion from the overall voltage.  Because applicant has not disclosed the type of circuitry used by applicant to perform the above subtraction, applicant does not reasonably establish how applicant implements this claim feature because applicant, for example, does not reasonably demonstrate if some combination of analog circuit elements are used in combination to perform the claim function, or if a digital process is used. 
As to Claim 3-5,
These claims stand rejected for incorporating and reciting the above rejected subject matter of Claim 2 and therefore stand rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claims 4 and 17,
The phrase “wherein the SOT-based magnetic rotary position sensor is configured to produce waveforms from the AHE and PHE voltages induced by the SOT, apply an arctan2 function to the waveforms to determine an angle, and output the angle” on lines 2-7 is indefinite.
No structure is recited in the claim that is reasonably capable of performing the above claimed application of the arctan2 function to determine an angle, and output the angle.  The only structure recited is the two Hall crosses, but these components are not reasonably capable of the above claim features.  As such, the metes and bounds of what structures would and would not be reasonably capable of performing the above claim feature is unclear because applicant does not provide reasonable guidance as to how applicant intends to perform the above claim features.  This feature is therefore indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 2017/0016744) in view of Wang et al. (Wang) (US 2018/0166197).
As to Claims 1, 2, 3, 4, 5, 15, 16, and 17,
Schmidt discloses A Hall-based magnetic rotary position sensor, comprising: a first Hall effect element (20) having a first current axis (the axis in the up/down direction of Figure 2), and a second Hall effect element (30) having a second current axis aligned orthogonal to the first current axis of the first Hall effect element (Figure 2 / note the current for element (30) is in the left/right direction), (Paragraph [0014]), each Hall effect element includes two current electrodes configured to apply a charge current along the Hall effect element’s current axis (Figure 2 / note the electrodes that must be present to apply the current I) and two voltage electrodes configured to detect voltage change caused by an external field caused in part by current passing through Hall effect element (Figure 2 / note the Vx and Vy measurement devices which must be attached to respective voltage electrodes of the Hall effect elements, circuitry configured to measure the Hall voltage induced for each Hall effect element (Figure 2 / note Vx and Vy measurements), apply an arctan2 function to the Hall voltage to determine an angle, and output the angle (Paragraphs [0005],[0030] / note the computed angle is reasonably stored and thus output to memory, and the computed angle is reasonably output to derive the control signals for commutation), (Claim 4).
Schmidt does not disclose that each Hall effect element is a first spin Hall anomalous effect (SHAHE) Hall cross formed from a film stack including at least a ferromagnetic (FM)/heavy metal (HM) bi-layer structure capable of generating SOT that induces anomalous Hall effect (AHE) and planar Hall effect (PHE) voltages, and thus does not disclose A spin-orbit torque (SOT)-based magnetic rotary position sensor, comprising: a first spin Hall anomalous effect (SHAHE) Hall cross formed from a film stack including at least a ferromagnetic (FM)/heavy metal (HM) bi-layer structure capable of generating SOT that induces anomalous Hall effect (AHE) and planar Hall effect (PHE) voltages and having a first current axis, and a second SHAHE Hall cross formed from a film stack including at least a FM/HM bi-layer structure capable of generating SOT that induces AHE and PHE voltages and having a second current axis aligned orthogonal to the first current axis of the first Hall cross, the first SHAHE Hall cross is a first SHAHE Hall cross and the second Hall cross is a second SHAHE Hall cross, each Hall cross includes two current electrodes configured to apply a charge current along the respective Hall cross's current axis and two voltage electrodes configured to detect voltage change caused by an external field caused in part by current passing through the FM/HM bi-layer structure to generate the SOT, wherein the SOT-based magnetic rotary position sensor is configured to produce waveforms from the AHE and PHE voltages induced by the SOT, apply an arctan2 function to the waveforms to determine an angle, and output the angle, the FM includes a material selected from the group consisting of cobalt (Co), iron (Fe), nickel (Ni), Cobalt-iron-boron (CoFeB), gadolinium (Gd), yttrium-iron- garnet (YIG), and a ferrite, and the HM material includes a material selected from the group consisting of platinum (Pt), palladium (Pd), tantalum (Ta), tungsten (W), lead (Pb), niobium (Nb), a topological insulator, a transition metal dichalcogenide (TMD), and a Weyl metal or semimetal.
Wang discloses that it’s known to form a Hall effect element as a first spin Hall anomalous effect (SHAHE) Hall cross formed from a film stack including at least a ferromagnetic (FM)/heavy metal (HM) bi-layer structure capable of generating SOT that induces anomalous Hall effect (AHE) and planar Hall effect (PHE) voltages (Figure 8), (Paragraphs [0048, [0054], [0102], and [0103]), the Hall cross includes two current electrodes configured to apply a charge current along the respective Hall cross's / the respective current axis (Figure 8 / note electrodes must be present to apply current I) and two voltage electrodes configured to detect/register a voltage change caused by an external field caused in part by current passing through the FM/HM bi-layer structure to generate SOT  (Figure 8 / note the Voltage source (V) which is attached to electrodes of the Hall cross), (Paragraph [0103]), the SOT-based device is configured to produce AHE and PHE signals for the Hall cross (Paragraphs [0103],[0104]), the FM includes a material selected from the group consisting of cobalt (Co), iron (Fe), nickel (Ni), Cobalt-iron-boron (CoFeB), gadolinium (Gd), yttrium-iron- garnet (YIG), and a ferrite (Paragraph [0059]), and the HM material includes a material selected from the group consisting of platinum (Pt), palladium (Pd), tantalum (Ta), tungsten (W), lead (Pb), niobium (Nb), a topological insulator, a transition metal dichalcogenide (TMD), and a Weyl metal or semimetal (Paragraph [0060] / note for example BiTe which is a topological insulator).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Schmidt to include using a SHAHE Hall cross for each of the Hall elements to therefore disclose A spin-orbit torque (SOT)-based magnetic rotary position sensor, comprising: a first spin Hall anomalous effect (SHAHE) Hall cross formed from a film stack including at least a ferromagnetic (FM)/heavy metal (HM) bi-layer structure capable of generating SOT that induces anomalous Hall effect (AHE) and planar Hall effect (PHE) voltages and having a first current axis, and a second SHAHE Hall cross formed from a film stack including at least a FM/HM bi-layer structure capable of generating SOT that induces AHE and PHE voltages and having a second current axis aligned orthogonal to the first current axis of the first Hall cross, the first SHAHE Hall cross is a first SHAHE Hall cross and the second Hall cross is a second SHAHE Hall cross, each Hall cross includes two current electrodes configured to apply a charge current along the respective Hall cross's current axis and two voltage electrodes configured to detect voltage change caused by an external field caused in part by current passing through the FM/HM bi-layer structure to generate the SOT, wherein the SOT-based magnetic rotary position sensor is configured to produce waveforms from the AHE and PHE voltages induced by the SOT, apply an arctan2 function to the waveforms to determine an angle, and output the angle, the FM includes a material selected from the group consisting of cobalt (Co), iron (Fe), nickel (Ni), Cobalt-iron-boron (CoFeB), gadolinium (Gd), yttrium-iron- garnet (YIG), and a ferrite, and the HM material includes a material selected from the group consisting of platinum (Pt), palladium (Pd), tantalum (Ta), tungsten (W), lead (Pb), niobium (Nb), a topological insulator, a transition metal dichalcogenide (TMD), and a Weyl metal or semimetal.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858